Citation Nr: 0109820	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post colostomy for ruptured sigmoid 
diverticula, recurrent diverticulitis, currently evaluated as 
60 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected incomplete auriculoventricular (AV) block, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to October 
1945, from May 1953 to May 1955 and from October 1961 to May 
1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in July 
1998 and August 2000.  

The Board notes that the July 1998 RO decision denied various 
claims for increase including that for a rating in excess of 
10 percent for the veteran's history of bilateral inguinal 
hernia repair.  The veteran was notified of this decision, 
but did not submit a Notice of Disagreement (NOD) with regard 
to this issue within a year of that decision.  

After the service representative again raised this matter in 
a November 1999 statement, the RO denied the claim for 
increase.  The RO notified the veteran of the decision, but 
the veteran did not submit an NOD.  The RO then sent the 
veteran an October 2000 Supplemental Statement of the Case 
(SSOC) which included this issue.  Since the veteran had not 
submitted a Substantive Appeal regarding the issue of an 
increased rating for his service-connected history of 
bilateral inguinal hernia repair, the Board does not have 
jurisdiction over this matter at this time. 

In a rating decision of December 2000, the RO assigned a 
total compensation rating based on individual 
unemployability, effective on February 29, 2000.  

(The claims for increase for the service-connected incomplete 
AV block and special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate will 
be addressed in the Remand portion of this document.)  



FINDING OF FACT

The veteran's service-connected status post colostomy for 
ruptured sigmoid diverticula, recurrent diverticulitis is 
manifested by healed scars and a history of abdominal pain 
and diarrhea with no objective evidence of pronounced organic 
gastrointestinal disability resulting in marked malnutrition, 
anemia or general debility or impairment of the rectum or 
anus that results in complete loss of sphincter control.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 60 percent for service-connected status post 
colostomy for ruptured sigmoid diverticula, recurrent 
diverticulitis have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.27, 4.114 including Diagnostic Codes 7327, 7329, 7332 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claim for a higher rating for his 
service-connected status post colostomy for ruptured sigmoid 
diverticula, recurrent diverticulitis, the Board is satisfied 
that all relevant evidence has been obtained regarding this 
claim and that the veteran has been properly advised of the 
evidence needed to support this claim.  No other outstanding 
medical treatment records have been identified in this 
regard.  

Furthermore, the Board notes that the veteran was provided 
with VA examinations that provide the pertinent medical 
findings and fully facilitate evaluation of the severity of 
this service-connected disability.  


Factual Background

In an April 1976 decision, the RO granted the veteran's claim 
for entitlement to service connection for status post 
colostomy, closed, for ruptured sigmoid diverticuli with 
intermittent diarrhea.  The disorder was evaluated as 10 
percent disabling under 38 U.S.C.A. § 4.114 including 
Diagnostic Code (DC) 7319 (for irritable colon syndrome) and 
DC 7327 (for diverticulitis).  

In an October 1982 decision, the Board concluded that the 
veteran's status post colostomy with resection of the large 
intestine was more appropriately ratable as 20 percent 
disabling under DC 7329 (for resection of the large 
intestine).

In October 1988, the Board denied the claim for an increased 
rating in excess of 20 percent for the service-connected 
status post colostomy for ruptured sigmoid diverticula, 
recurrent diverticulitis.  The residuals of the colostomy for 
ruptured sigmoid diverticula were found to be manifested by 
well-healed scars and complaints of diarrhea with no clinical 
evidence of abdominal abnormalities on recent examination to 
reflect more than moderate symptoms.  

A VA examination in December 1988 noted complaints of 
diarrhea associated with lower abdominal bloating pain after 
meals consistent with irritable bowel syndrome (IBS).  The 
assessment included that of probable IBS, benign colonic 
polyps removed at yearly colonoscopies, history of 
diverticulitis and ruptured colon followed by successful 
removal of the disease segment of the colon and subsequent 
re-anastomosis.  

In a December 1994 statement, the veteran's private physician 
indicated that the veteran has had a long history of 
diverticular disease with abscess and perforation requiring 
exploratory laparotomy and temporary colostomy in 1971.  The 
physician noted that the veteran continued to have problems 
with alternating bowel habits, probably related to 
dysmotility.  He had also had recurrent episodes of 
diverticulitis requiring antibiotic administration as well as 
x-ray studies of the abdomen.  

In a May 1995 decision, the RO assigned 30 percent rating for 
the veteran's disability as analogous to spastic colitis 
under DC 7329-7319.  

On VA intestinal examination in June 1997, the examiner noted 
that the veteran had had chronic diarrhea since 1972 after 
abdominal surgery for diverticular disease.  He also noted 
the history of a rupture of diverticulum with a laparotomy 
resection of the colon.  The physician found that the veteran 
currently weighed 295 pounds, with his highest weight in last 
year being that of 308 pounds.  He was not anemic or 
nauseated and reported complaints of occasional constipation 
whenever he stopped taking Metamucil.  He denied other 
symptoms.  The impression was that of Metamucil induced 
diarrhea.  

On VA examination of the anus and rectum in June 1997, it was 
noted that the veteran had diarrhea such that he moved his 
bowels two to three times every day and occasionally soiled 
his pants.  He reportedly had occasional leakage of stool as 
well.  He denied having blood in stool, malnutrition, 
tenesmus or dehydration.  Episodes of urgency of stool were 
noted about five to six times per year.  The examination 
revealed findings of an obese anterior abdominal wall with an 
old healed infraumbilical scar.  Anoscopy revealed findings 
of internal hemorrhoids.  

The submitted private hospitalization records showed that the 
veteran was admitted in November 1998 after presenting to the 
emergency room with periumbilical abdominal pain, nausea, 
vomiting, subjective fever and shaking chills.  He had no 
diarrhea, melena, or hematemesis.  An examination of the 
abdomen revealed findings of multiple well-healed scars, 
normoactive bowel sounds, and a soft, obese abdomen with 
moderate periumbilical tenderness and no masses.   A rectal 
examination revealed heme-negative mucus.  CT scan of the 
abdomen and pelvis showed inflammatory changes along the 
descending colon consistent with diverticulitis.  The final 
diagnosis included that of diverticulitis, noninsulin 
dependent diabetes, and multiinfarct dementia.  

In a January 1999 statement, the veteran's service 
representative asserted that, based on the description of the 
veteran's symptomatology as provided by the veteran's spouse, 
it appeared that the status post colostomy for ruptured 
sigmoid diverticula, recurrent diverticulitis should be rated 
under the provisions of DC 7332 (for rectum and anus, 
impairment of sphincter control).  

In a January 1999 letter, a private physician indicated that 
the veteran had ongoing problems related to diverticulosis.  
The physician noted that the veteran continued to have 
altered bowel habits with frequent bouts of diarrhea at times 
leading to fecal incontinence.  The physician noted that the 
veteran was hospitalized in November 1998 with severe 
diverticulitis of acute onset requiring antibiotic therapy.  

A September 1999 report of an upper endoscopy revealed that 
the veteran had a small hiatal hernia and a small minor 
gastric tear or erosion located below the diaphragmatic 
indentation.  

On VA examination in February 2000, the examiner noted the 
veteran's history of diverticulitis, rupture of the colon, 
exploratory laparotomy, intestinal resection and temporary 
colostomy.  The veteran's wife noted that the veteran had 
frequent fecal incontinence that had progressively worsened 
over the past 10 years.  The examination revealed that the 
veteran was a pleasantly demented, obese, elderly male with 
no pallor, icterus or peripheral lymphadenopathy.  The 
abdomen was found to be protuberant and somewhat disfigured 
in the lower half with much scarring from surgical incisions 
and redundant/flabby anterior abdominal wall musculature.  
The scars were noted to be well healed, and there was no 
tenderness or hepatosplenomegaly noted.  

The diagnosis included that of status post exploratory 
laparotomy and segmental resection of 15 cm. of the colon for 
acute diverticulitis complicated by intestinal rupture and 
peritonitis, status post diverting colostomy and status post 
subsequent takedown of colostomy.  

In a July 2000 addendum to the February 2000 examination, the 
examiner indicated that he reviewed the claims file and found 
corroborating evidence for much of the history related by the 
veteran and his wife.  The physician noted that the most 
recent abdominal imaging study report available was dated in 
November 1998, when a CT scan of the abdomen and pelvis was 
performed.  The findings on that report were noted to be 
suggestive of early diverticulitis along the descending colon 
but without mass or abscess formation seen.  The final 
diagnosis included that of recurrent diverticulitis, 
requiring treatment.  

On VA examination in September 2000, the same physician who 
performed the last two examinations noted that the veteran 
had a long history of increased urgency to defecate and 
frequent bowel incontinence.  His wife reported that he quite 
often did not make it to the bathroom and that, at other 
times, he passed stools without being aware of it.  She noted 
that this happened daily.  It was noted that the veteran wore 
diapers together with a sanitary pad every day.  Instances of 
gross fecal incontinence were documented in nursing notes.  
The examination revealed a well-developed obese male with no 
pallor, icterus or peripheral lymphadenopathy.  The abdomen 
was noted to be full and inspection revealed disfiguring with 
multiple surgical scars over the anterior abdominal wall.  
The abdomen was soft and nontender with no masses.  Fecal 
soiling of his sanitary pads was noted.  Digital rectal 
examination was nontender and revealed a diminished sphincter 
tone.  No masses were felt.  

The diagnosis was that of history of segmental (sigmoid) 
colectomy for complications of diverticulitis, history of 
temporary diverting colostomy and subsequent colonic re-
anastomosis and chronic fecal incontinence.  

In an October 2000 decision, the RO assigned an increase 
rating of 60 percent for the service-connected status post 
colostomy for ruptured sigmoid diverticula, recurrent 
diverticulitis under DC 7319-7332 (for irritable colon 
syndrome and rectum and anus, impairment of sphincter 
control).  

In an October 2000 statement, the veteran's wife asserted 
that the veteran was incontinent and wore diapers all of the 
time and had frequent bowel accidents as a result of his 
diverticulitis.  


Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
status post colostomy for ruptured sigmoid diverticula, 
recurrent diverticulitis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's service-connected status post colostomy for 
ruptured sigmoid diverticula, recurrent diverticulitis is 
currently evaluated as 60 percent disabling under the 
provisions of 38 C.F.R. § 4.114, DC 7319-7332.  

The Board points out that many of the potentially applicable 
provisions for rating conditions of the digestive system, 
specifically Diagnostic Codes 7319 (for rating irritable 
colon syndrome) and 7329 (for rating resection of the large 
intestine), do not provide for ratings in excess of 60 
percent.  The only rating provisions which could possibly 
apply to the veteran's disorder and provide for a rating in 
excess of 60 percent are found at 38 C.F.R. § 4.114, 
Diagnostic Codes 7323 and 7332.  

Under DC 7323, for rating ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  38 C.F.R. § 4.144 including DC 7323 (2000).  

Under DC 7332, a 30 percent rating is warranted for 
impairment of bowel sphincter control manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  When extensive leakage is present and 
there are fairly frequent involuntary bowel movements, a 60 
percent rating is assignable.  A complete loss of sphincter 
control warrants a 100 percent evaluation.  38 C.F.R. § 4.114 
including DC 7332 (2000).  

A careful review of the medical record does not show that the 
veteran has experienced marked malnutrition, anemia or 
general debility, or other serious complications as liver 
abscess.  Without any of these medical findings, his service-
connected condition cannot be rated as analogous to 
pronounced organic gastrointestinal disability and receive a 
higher rating under the provisions of DC 7323.  

Similarly, the objective evidence of record does not show 
that the veteran has service-connected organic 
gastrointestinal disability that results in total loss of 
sphincter control, as would be necessary for an increased 
rating under the provisions of DC 7332.  While the file 
contains evidence of some episodes of fecal incontinence 
necessitating the use of diapers, the record contains no 
medical finding that there was total loss of sphincter 
control.  The rectal examinations indicated only that the 
veteran had internal hemorrhoids (June 1997) and had 
diminished sphincter tone (September 2000).  Furthermore, the 
Board points out that despite the lay  assertions by the 
veteran's wife and service representative that the veteran 
has total incontinence due to his service-connected bowel 
disorder, there is no medical evidence on file to indicate 
that the service-connected condition has resulted in total 
loss of anal sphincter control.   Without objective medical 
findings of such organic disability, an increased rating 
under DC 7332 is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 60 percent for the 
veteran's service-connected status post colostomy for 
ruptured sigmoid diverticula, recurrent diverticulitis.  



ORDER

An increased rating for the service-connected status post 
colostomy for ruptured sigmoid diverticula, recurrent 
diverticulitis is denied.  




REMAND

In April 1997, the veteran submitted a statement asserting 
his claim for an increased rating for his service-connected 
AV block.  The RO denied the claim in July 1998 and the 
veteran appealed.  

The regulations used to evaluate the veteran's AV block, 
found at 38 C.F.R. § 4.104, DC 7015, were amended during the 
pendency of this appeal.  See 62 Fed. Reg. 65207-65244 
(December 11, 1997).  As will be explained, the medical 
evidence of record does not contain a full description of the 
factors pertaining to the new criteria.  Therefore, the Board 
must remand the claim for medical and adjudicative 
reevaluation under both the old and new rating criteria to 
avoid any possibility of prejudice to the claimant.  
38 C.F.R. §§ 4.2, 19.9 (2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Court has held that where a pertinent law or regulation 
changes after a claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version of the law or regulation most favorable to the 
veteran will be applied.  

Therefore, VA must consider the applicability of the 
provisions of both the old and the new rating schedule 
criteria for evaluating cardiac disabilities, then determine 
the extent to which the old and new regulations may be 
favorable to the veteran, and then rate the disability using 
the version of the regulations which is most favorable to the 
veteran's claim for a rating increase, whether it be from the 
old ratings schedule or from the newly promulgated one.  See 
Karnas, supra.; DeSousa v. Gober, 10 Vet. App. 461 (1997).  

As reported hereinabove, VA issued new regulations for 
evaluating disability due to cardiovascular disorders during 
the pendency of this appeal.  The new criteria became 
effective as of January 12, 1998.  Diagnostic Code 7015 now 
provides a 10 percent rating for auriculoventricular block 
when a workload of greater than 7 METs (metabolic equivalents 
at which cardiac symptoms develop), but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication or a pacemaker is required, 
and a 30 percent rating when a workload of greater than 5 
METs, but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, syncope or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  Higher ratings are also possible 
when there is left ventricular dysfunction with an ejection 
fraction of 50 percent or less.  38 C.F.R. § 4.104, DC 7015 
(effective as of January 12, 1998).  

Since the Board cannot properly evaluate the veteran's 
current level of disability absent findings regarding all of 
the criteria necessary for evaluating the veteran's AV block, 
the veteran's claim for a higher rating must be remanded for 
a new VA examination to obtain the these findings, including 
METs levels resulting in symptomatology noted above, and to 
determine whether there is any left ventricular dysfunction, 
and, if so, the accompanying ejection fraction.  The Board 
notes that in addition to these specified findings, the 
examiner should report all clinical findings that correlate 
with both the old and the new rating criteria.  

The Board is also aware that there may be additional medical 
evidence available regarding the veteran's AV block that is 
not already on file.  Copies of any records of ongoing 
treatment for this disorder should be obtained and associated 
with the claims file before the veteran undergoes further 
examination.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In addition, the veteran has asserted a claim for special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  The Board finds that 
this claim must also be remanded for additional development 
of the record.  

On Remand, the RO should arrange for the veteran to undergo a 
VA examination in order to determine the current severity of 
his service-connected disability and its effect on his 
ability to leave his home and to care for his basic needs 
without assistance.  In addition, a new VA Form 21-2680 
(Examination for Housebound Status or Need for Regular Aid 
and Attendance) should be completed as well. 

Finally, as noted above, there has been a significant change 
in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas, supra.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified above certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to provide 
him the opportunity to submit any 
additional medical evidence or information 
or argument to support his claims of 
increase for the service-connected 
incomplete AV block and special monthly 
compensation based on the need for regular 
aid and attendance or at the housebound 
rate.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for the service-connected 
disorders since his last examination in 
September 2000.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment, which are not 
already in the claims folder.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence to 
the RO.  

2.  Thereafter, a VA examination by a 
specialist in cardiology should be 
conducted in order to determine the 
severity of the service-connected AV 
block.  Prior to the examination, the 
examiner should obtain and review the 
claims folder, including any prior EKG 
reports, the report of the January 1999 
cardiac consultation as well as any 
additional records obtained pursuant to 
the above-requested development.  The 
examiner should determine if any 
additional study is needed to determine 
the presence of any left ventricular 
dysfunction or to assess the veteran's 
workload ability in METs.  All indicated 
testing must be done in this regard.  The 
examiner should state findings which 
address both the old and the new rating 
criteria, including the veteran's workload 
ability in METs and any left ventricular 
dysfunction with ejection fraction. 

3.  The RO should also arrange for the 
veteran to undergo a VA examination in 
order to determine his ability to leave 
his home and to care for his basic needs 
without assistance.  All indicated studies 
should be performed.  A VA Form 21-2680 
(Examination for Housebound Status or Need 
for Regular Aid and Attendance) must be 
completed as well.  It is imperative that 
the claims folder be provided to the 
examining physician for review prior to 
the examination.  At the conclusion of the 
evaluation, the examiner should express an 
opinion as to the medical probability that 
the claimant is either housebound or in 
need of permanent aid and attention.  A 
complete rationale should be provided for 
any conclusions reached.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims, including his claim 
for special monthly compensation on the 
basis of the need for regular aid and 
attendance or at the housebound rate.   If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



